Matter of Mack v NYCHA Red Hook W. Houses (2015 NY Slip Op 03536)





Matter of Mack v NYCHA Red Hook W. Houses


2015 NY Slip Op 03536


Decided on April 29, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 29, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
JOHN M. LEVENTHAL
L. PRISCILLA HALL
SHERI S. ROMAN, JJ.


2013-04593
 (Index No. 16125/12)

[*1]In the Matter of Nathaniel Mack, appellant, 
vNYCHA Red Hook West Houses, respondent.


Nathaniel Mack, Brooklyn, N.Y., appellant pro se.
Kelly D. MacNeal, New York, N.Y. (Dorina L. Leske and Laura R. Bellrose of counsel), for respondent.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 to review a determination of the New York City Housing Authority, dated July 11, 2012, which adopted the recommendation of a hearing officer dated June 8, 2012, made after a hearing, finding that the petitioner was ineligible to continue his occupancy of an apartment in a public housing development on the ground of, inter alia, nondesirability, and terminated his tenancy.
ADJUDGED that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
Review of an administrative determination made after a trial-type hearing directed by law is limited to whether the determination is supported by substantial evidence (see Matter of Jennings v New York State Off. of Mental Health, 90 NY2d 227, 239; Matter of Harrison v Palumbo, 122 AD3d 634, 635). Here, substantial evidence was adduced at the hearing to support the conclusion of the New York City Housing Authority that the petitioner engaged in "drug related criminal activity" in violation of the terms of his tenancy (see 42 USC §§ 1437d[l][6]; 1437f[d][1][B][iii]; see also 24 CFR 5.858, 247.3[a][3], 966.4[f][12][i][B]; Matter of Bond v Howard Houses [NYCHA], 89 AD3d 730; Matter of Morales v Department of Hous. Preserv. and Dev., 83 AD3d 1075; Matter of Brown v New York City Hous. Auth., 27 AD3d 733, 734). The imposed penalty of termination of the petitioner's lease was not so disproportionate to the offense, in light of all the circumstances, as to be shocking to one's sense of fairness (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale and Mamaroneck, Westchester County, 34 NY2d 222, 233; Matter of Smith v Tuckahoe Hous. Auth., 111 AD3d 642, 643; Matter of Bond v Howard Houses [NYCHA], 89 AD3d at 730-731).
ENG, P.J., LEVENTHAL, HALL and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court